 



Exhibit 10
Myers Industries, Inc. Management Incentive Plan
     The purpose of the Myers Industries, Inc. Management Incentive Plan
(“Plan”) is to reward key contributors who have an impact on the achievement of
Company and strategic business area goals. The plan is effective as of
February 21, 2006. Participants can include management and other senior
employees who have a significant impact on the financial performance of the
Company. Participants must be approved by the Compensation Committee of the
Board of Directors. The initial participant is John C. Orr, the President and
Chief Executive Officer of the Company. The Plan is administered by the
Compensation Committee. The appropriate Committee will establish the performance
measure at the beginning of each fiscal year. The appropriate Committee will
review the result at the conclusion of the fiscal year and establish the
appropriate incentive awards. Each participant will have a “Target Award,”
stated as percentage of the year-ending salary, assigned by the Compensation
Committee.
     Actual incentive awards will vary from this Target Award based on the
financial results of the Company and the individual performance of the
participant (and in the case of a participant in a strategic business area, the
financial performance of that area). A minimum level of Company financial
performance will be established each year, below which no incentive awards will
be paid. A maximum level of Company performance will also be established each
year, above which there will be no further increase to the incentive award. The
Compensation Committee will establish the minimum and maximum financial
performance levels for the Company and Participants. Company performance may be
a combination of factor(s) as determined by the Compensation Committee, which
may include such performance factors as earnings per share, cash flow and/or
operating profit, or other financial factors as set from time to time. The
initial performance factor set of those available of earnings per share, cash
flow and/or operating profit is cash flow. The Compensation Committee may change
this measure, or the minimum and maximum formula in future years. Participants
can earn additional incentive awards based on individual performance, as judged
by the Compensation Committee. The individual performance incentives awards have
a minimum and maximum amount. Individual performance awards will generally be
related to the Company performance awards. Awards will be paid as soon as
practical following the completion of the audit of annual financial results, and
generally in March of each year.

